i          i      i                                                                   i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00399-CV

 Patricia F. SOLIZ, as Next Friend of Valeria Lee Fragoso, a Minor, Jennifer Ann Campos, and
                                      Longina Terrazas,
                                          Appellants

                                                    v.

                        ELECTROLUX HOME CARE PRODUCTS, LTD.,
                                      Appellee

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CI-07609
                              Honorable Martha Tanner, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: October 28, 2009

DISMISSED

           Before the court is appellants’ motion for voluntary dismissal. Appellants’ motion to dismiss

is granted, and this appeal is dismissed. See TEX . R. APP . P. 42.1(a)(1). Costs of appeal are taxed

against the appellants. See id. at (d).

                                                         PER CURIAM